Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
Applicant’s response to the title objection on 11/16/2022 is in accordance with the suggested title; therefore, the title objection is hereby withdrawn.
Drawings
Applicant’s arguments about the drawing objection in the interview mailed 11/02/2022 was found convincing; therefore, the drawing objection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 11-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2013/0140680 A1) in view of Su et al. (US 10,490,556 B1).
Regarding independent claim 1: Harada teaches (e.g., Figs. 1A-1B,  Figs. 4A-4D and 5A-5C; first embodiment corresponds to Figs. 1A-1B, Figs. 4A-4D and 5A-5C, [0053], [0065] and [0078]; including annotated Fig. 1A) a semiconductor device, comprising:
a substrate ([0079]: 1) having a first surface (top surface) and a second surface (bottom surface) opposite to each other,
the substrate having a via hole ([0080]: 20) extending in a thickness direction from the first surface (extending from the top surface); 
a circuit pattern ([0065] and [0079]: transistor device comprising gate stack 4/5 and source/drain 2a/2a in active region 6) in the first surface of the substrate (on top of the substrate 1); 
a through electrode structure ([0085]: 9) in the via hole; 
a device isolation structure ([0065] and [0079]: isolation structure 3a; STI is a shallow trench isolation) in a first trench ([0065] and [0079]: 3a; STI is a shallow trench isolation; 3a closest to the through via electrode 9A, Fig. 4D) extending in one direction in the first surface of the substrate ([0065]: trench extending in direction of substrate; trench in top surface of substrate 1), 
the device isolation structure (3a) between the via hole (20) and the circuit pattern (device comprising 4/5 and 2a),
the device isolation structure including a first oxide layer pattern ([0065]: at least an oxide layer), and 
an insulation interlayer ([0065]: 7) on the first surface of the substrate (on the top surface of substrate 1) and covering the circuit pattern ([0065] and [0079]: transistor device with gate stack 4/5 (gate insulating film and gate electrode). 



    PNG
    media_image1.png
    542
    1300
    media_image1.png
    Greyscale


Harada does not expressly teach that 
the device isolation structure including a first oxide layer pattern and a first nitride layer pattern sequentially stacked on an inner surface of the first trench, 
the first nitride layer pattern filling the first trench, and 
an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern.
Su teaches (e.g., Fig. 4) a semiconductor device comprising a device isolation structure (Col. 4, Lines 4957: # 44) formed in a first trench (Col. 4, Lines 14-16: #26).
the device isolation structure including a first oxide layer pattern (Col. 3, Lines 18-26 and Col. 5, Lines 24-32 and 59-64: #36/38 includes silicon oxide) and a first nitride layer pattern (Col. 3, Lines 27-34 and Col. 5, Lines 24-32 and 66-67: #40 includes silicon nitride) sequentially stacked on an inner surface of the first trench (#26), 
the first nitride layer pattern filling the first trench (Col. 4, Lines 14-16: #26), and 
an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern (Fig. 4, Col. 4, Lines 49-57 and Col. 5, Lines 24-32: first isolation structure 44 includes a first nitride layer pattern 40 disposed on the first oxide pattern 36/38 and the top surface of the first nitride layer pattern 40 is coplanar with an upper surface of a substrate 16 and an upper surface of the first oxide layer pattern 36/38).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hamada, the device isolation structure  including a first oxide layer pattern and a first nitride layer pattern sequentially stacked on an inner surface of the first trench, the first nitride layer pattern filling the first trench, and an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern, as taught by Su, for the benefit of protecting the oxide layer during etching processes or cleaning operations and decrease stress forces exerted on sensitive devices during manufacturing and handling.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 2: Harada and Su teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the circuit pattern {(Harada: transistor device comprising gate stack 4/5; gate insulating film and gate electrode respectively and source/drain 2a/2a in active region 6) is on an active pattern (Harada: transistor device comprising gate stack 4/5 and active layer 2a; Harada: [0065]: active region 6)} in a circuit region (Harada: [0065]: region 6) defined by the first trench (Harada: Fig. 1A). 
Regarding claim 3: Harada and Su teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
 wherein the first trench (Harada: [0068] and [0079]: trench of isolation structure (STI) 3b near through via electrode 9) is spaced apart from the via hole by a distance of between 1 µm to 5 µm (Harada: [0065] and [0068]).
The range of distance between 1 µm to 5 µm and 5 µm to 15 µm are touching or at least very close.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir.1985).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing to enable the distance the first trench and the via hole of Harada as modified by Su to arrive at ”the first trench is spaced apart from the via hole by a distance of between 5 µm to 15 µm”.
Regarding claim 5: Harada and Su teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Harada as modified by Su teaches that the first oxide layer pattern (Su: the first oxide layer pattern 36/38) is on the inner surface of the first trench (Harada: 3a), and 
the first nitride layer pattern (Su: 40) is on the first oxide layer pattern (Su: 36/38), 
the first nitride layer pattern filling a remaining portion of the first trench (Su: Fig. 4, Col. 5, Lines 24-32: first nitride layer pattern 40 filling a remaining portion of the first trench 44). 
Regarding claim 6: Harada and Su teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising:
at least one dummy isolation structure (Harada: annotated Fig. 1A; 3a_Dum) in at least one second trench (Harada: STI, trench of dummy isolation structure 3a_Dum, annotated Fig. 1A) extending in one direction in the first surface of the substrate (extending vertically in the substrate), 
the at least one dummy isolation structure (Harada: annotated Fig. 1A; 3a_Dum) between the via hole (Harada: 20) and the first trench (Harada: annotated Fig. 1A: 3a_1st), 
the at least one dummy isolation structure (Harada: annotated Fig. 1A; 3a_Dum)  including a second oxide layer pattern or a second nitride layer pattern sequentially stacked on an inner surface of the second trench (Harada: [0065]-[0066]), 
Harada does not expressly teach that the at least one dummy isolation structure includes a second oxide layer pattern and a second nitride layer pattern sequentially stacked on an inner surface of the second trench, the second nitride layer pattern filling the second trench.
However, Harada as modified by Su does teach that all the isolation structures 3a includes the same material (Harada: Annotated Fig. 3a_Dum and 3a_1st are disclosed as 3a with same material and made through identical process, [0065]-[0066] and [0079]).
Therefore, one of ordinary skill in the art would have recognized to make the dummy isolation structure 3a_Dum of Harada include a second oxide layer pattern (Su: 36/38) and a second nitride layer pattern (Su: 40) sequentially stacked on an inner surface of the second trench (Harada, annotated Fig. 1A), 
the second nitride layer pattern filling the second trench (Su: Fig. 4 [0032]; Fig. 4, second nitride layer pattern 40 filling the second trench 44).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the at least one dummy isolation structure of Harada as modified by Su, a second oxide layer pattern and a second nitride layer pattern sequentially stacked on an inner surface of the second trench, the second nitride layer pattern filling the second trench, as taught by the combination of Harada and Su, for the benefit of speeding of the manufacturing process by simultaneously forming a plurality of trenches for the isolation structures and filling up those trenches with the same isolation layer materials.
Regarding claim 7: Harada and Su teach the claim limitation of the semiconductor device of claim 6, on which this claim depends, 
Harada as modified by Su does teach that the first oxide layer pattern and the second oxide layer pattern include a same first insulation material, and the first nitride layer pattern and the second nitride layer pattern include a same second insulation material (Harada: [0065]-[0066] and [0079]). 






Regarding independent claim 11: Harada teaches (e.g., Figs. 1A-1B,  Figs. 4A-4D and 5A-5C; first embodiment corresponds to Figs. 1A-1B, Figs. 4A-4D and 5A-5C, [0053], [0065] and [0078]; including annotated Fig. 1A)  semiconductor device, comprising:
a substrate ([0079]: 1) having a first region (device region) and a second region (contact interconnect region); 
a circuit pattern ([0065] and [0079]: transistor device with gate stack 4/5 (gate insulating film and gate electrode) in the first region of the substrate (Hamada: Annotated Fig. 1A); 
a through electrode structure ([0065] and [0085]: 9/10) penetrating through at least a portion of the second region of the substrate (Annotated Fig. 1A; region including elements 9/10); 
a first isolation structure ([0065] and [0079]: isolation structure 3a; STI is a shallow trench isolation) in a first trench ([0065] and [0079]: 3a; STI is a shallow trench isolation; 3a closest to the through via electrode 9A, Fig. 4D; Annotated circuit), 
the first isolation structure ([0065] and [0079]: 3a; STI is a shallow trench isolation; 3a closest to the through via electrode 9A, Fig. 4D; Annotated circuit) extending in one direction in the substrate (Harada: vertical direction in the substrate) and defining the first region (device region),
an insulation interlayer ( [0065]: 7) on the substrate (Harada: 1) and covering the circuit pattern ([0065] and [0079]: transistor device with gate stack 4/5 (gate insulating film and gate electrode). 
Harada does not expressly teach that 
the first isolation structure including a first oxide layer pattern and a first nitride layer pattern sequentially stacked on an inner surface of the first trench, 
the first nitride layer pattern filling the first trench; and 
an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern.



    PNG
    media_image2.png
    542
    1300
    media_image2.png
    Greyscale



Su teaches (e.g., Fig. 4) a semiconductor device comprising a first isolation structure (Col. 4, Lines 4957: # 44) formed in a first trench (Col. 4, Lines 14-16: #26).
the first isolation structure including a first oxide layer pattern (Col. 3, Lines 18-26 and Col. 5, Lines 24-32 and 59-64: #36/38 includes silicon oxide) and a first nitride layer pattern (Col. 3, Lines 27-34 and Col. 5, Lines 24-32 and 66-67: #40 includes silicon nitride) sequentially stacked on an inner surface of the first trench (#26), 
the first nitride layer pattern filling the first trench (Col. 4, Lines 14-16: #26), and 
an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern (Fig. 4, Col. 4, Lines 49-57 and Col. 5, Lines 24-32: first isolation structure 44 includes a first nitride layer pattern 40 disposed on the first oxide pattern 36/38 and the top surface of the first nitride layer pattern 40 is coplanar with an upper surface of a substrate 16 and an upper surface of the first oxide layer pattern 36/38).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hamada, the first isolation structure  including a first oxide layer pattern and a first nitride layer pattern sequentially stacked on an inner surface of the first trench, the first nitride layer pattern filling the first trench, and an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern, as taught by Su, for the benefit of protecting the oxide layer during etching processes or cleaning operations and decrease stress forces exerted on sensitive devices during manufacturing and handling.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 12: Harada and Su teach the claim limitation of the semiconductor device of claim 11, on which this claim depends, 
 wherein the circuit pattern is on an active pattern, the active pattern in the first region.
wherein the circuit pattern {(Harada: transistor device comprising gate stack 4/5; gate insulating film and gate electrode respectively and source/drain 2a/2a in active region 6) is on an active pattern (Harada: transistor device comprising gate stack 4/5 and active layer 2a; Harada: [0065]: active region 6)} in the first region (Harada: [0065]: region 6)
Regarding claim 13: Harada and Su teach the claim limitation of the semiconductor device of claim 11, on which this claim depends, 
 wherein the first trench (Harada: [0068] and [0079]: trench of isolation structure (STI) 3b near through via electrode 9A) is spaced apart from the via hole by a distance of between 1 µm to 5 µm (Harada: [0065] and [0068]).
The range of distance between 1 µm to 5 µm and 5 µm to 15 µm are touching or at least very close.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir.1985).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing to enable the distance the first trench and the via hole of Harada as modified by Su to arrive at ”the first trench is spaced apart from the via hole by a distance of between 5 µm to 15 µm”.
Regarding claim 15: Harada and Su teach the claim limitation of the semiconductor device of claim 11, on which this claim depends, further comprising:
at least one second isolation structure (Harada: annotated Fig. 1A; 3a_Dum) in at least one second trench (Harada: STI, trench of dummy isolation structure 3a_Dum, annotated Fig. 1A) extending in one direction in the substrate (Harada: extending vertically in the substrate),
the at least one second isolation structure (Harada: annotated Fig. 1A; 3a_Dum)  in a third region between the first region (Harada: ([0065] and [0079]: transistor device comprising gate stack 4/5 and source/drain portions 2a region) and the second region (Hamada: through via 9 region; annotated Fig. 1A).
Harada does not expressly teach that the at least one second isolation structure including a second oxide layer pattern and a second nitride layer pattern sequentially stacked on an inner surface of the second trench, the second nitride layer pattern filling the second trench. 
However, Harada as modified by Su does teach that all the isolation structures 3a includes the same material (Harada: Annotated Fig. 3a_Dum and 3a_1st are disclosed as 3a with same material and made through identical process, [0065]-[0066] and [0079]).
Therefore, one of ordinary skill in the art would have recognize to make the second isolation structure 3a of Harada includes a second oxide layer pattern (Su: 36/38) and a second nitride layer pattern (Su: 40) sequentially stacked on an inner surface of the second trench (Harada, annotated Fig. 1A), 
the second nitride layer pattern filling the second trench (Su: Fig. 4: the second nitride layer pattern 40 filling the second trench).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the at least second isolation structure of Harada as modified by Su, a second oxide layer pattern and a second nitride layer pattern sequentially stacked on an inner surface of the second trench, the second nitride layer pattern filling the second trench, as taught by the combination of Harada and Su, for the benefit of speeding of the manufacturing process by simultaneously forming a plurality of trenches for the isolation structures and filling up those trenches with the same isolation layer materials.
Regarding claim 16: Harada and Su teach the claim limitation of the semiconductor device of claim 15, on which this claim depends, 
Harada as modified by Su does teach that the first oxide layer pattern and the second oxide layer pattern include a same first insulation material, and the first nitride layer pattern and the second nitride layer pattern include a same second insulation material (Harada: [0065]-[0066] and [0079]).
Regarding claim 19: Harada and Su teach the claim limitation of the semiconductor device of claim 11, on which this claim depends
wherein the through electrode structure (Harada: [0065] 9/10) comprises a through electrode (Harada: Annotated Fig. 1A, through electrode 9) and a via insulation layer pattern (Harada: [0065]: 10) surrounding a sidewall of the through electrode (Harada: Annotated Fig. 1A; a via insulation layer pattern 10 is surrounding a sidewall of the through electrode 9).

Regarding independent claim 20: Harada teaches (e.g., Figs. 1A-1B,  Figs. 4A-4D and 5A-5C; first embodiment corresponds to Figs. 1A-1B, Figs. 4A-4D and 5A-5C, [0053], [0065] and [0078]; including annotated Fig. 1A) a semiconductor device, comprising: 
a substrate ([0079]: 1) having a circuit region ([0065] and [0079]: region comprising transistor device comprising gate stack 4/5 and source/drain 2a/2a in active region 6),
a via region ([0085]: region comprising structure 9; annotated Fig, 1A), and 
a buffer region between the circuit region and the via region (Annotated Fig. 1, comprising region 3); 
a circuit pattern ([0065] and [0079]: transistor device comprising gate stack 4/5 and source/drain 2a/2a in active region 6) in the circuit region of the substrate (Annotated Fig. 1A); 
a through electrode structure ([0065] and [0085]: 9/10) penetrating at least a portion of the via region of the substrate (Annotated Fig. 1A); 
a device isolation structure in a first trench extending in one direction in the substrate, 
the device isolation structure ([0065] and [0079]: isolation structure 3a; STI is a shallow trench isolation) defining the circuit region (Annotated Fig. 1A),
at least one dummy isolation structure (Annotated Fig. 1A, 3a_Dum) in at least one second trench extending in one direction in the substrate (trench vertically in substrate 1), 
the at least one dummy isolation structure in the buffer region (region including region 3), and 
an insulation interlayer ([0065]: 7) on the substrate (1) and covering the circuit pattern (([0065] and [0079]: transistor device comprising gate stack 4/5 and source/drain 2a/2a in active region 6), 
wherein the first trench (Harada: [0068] and [0079]: trench of isolation structure (STI) 3b near through via electrode 9) is spaced apart from the through electrode structure by a distance of between 1 µm to 5 µm ([0065] and [0068]).
The range of distance between 1 µm to 5 µm and 5 µm to 15 µm are touching or at least very close.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir.1985).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing to enable the distance the first trench and the via hole of Harada as modified by Su to arrive at ”the first trench is spaced apart from the via hole by a distance of between 5 µm to 15 µm”.
Harada does not expressly teach that 
the device isolation structure includes a first oxide layer pattern on an inner surface of the first trench and a first nitride layer pattern on the first oxide layer, 
the first nitride layer pattern filling a remaining portion of the first trench; 
the at least one dummy isolation structure including a second oxide layer pattern on an inner surface of the second trench and a second nitride layer pattern on the second oxide layer pattern, the second nitride layer filling a remaining portion of the second trench, and
an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern.
However, Harada does teach that all the isolation structures 3a includes the same material (Harada: Annotated Fig. 3a_Dum and 3a_1st are disclosed as 3a with same material and made through identical process, [0065]-[0066] and [0079]).
Su teaches (e.g., Fig. 4) a semiconductor device comprising a device isolation structure (Col. 4, Lines 4957: # 44) formed in a first trench (Col. 4, Lines 14-16: #26)
Su further teaches that the device isolation structure (Col. 4, Lines 14-16: #26) includes a first oxide layer pattern (Col. 3, Lines 18-26 and Col. 5, Lines 24-32 and 59-64: #36/38 includes silicon oxide) and a first nitride layer pattern (Col. 3, Lines 27-34 and Col. 5, Lines 24-32 and 66-67: #40 includes silicon nitride) sequentially stacked on an inner surface of the first trench (Col. 4, Lines 14-16: #26), the first nitride layer pattern (44) filling the first trench (26).
the first nitride layer pattern filling the first trench (Col. 4, Lines 14-16: #26), and 
an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern (Fig. 4, Col. 4, Lines 49-57 and Col. 5, Lines 24-32: first isolation structure 44 includes a first nitride layer pattern 40 disposed on the first oxide pattern 36/38 and the top surface of the first nitride layer pattern 40 is coplanar with an upper surface of a substrate 16 and an upper surface of the first oxide layer pattern 36/38).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hamada, the device isolation structure including a first oxide layer pattern and a first nitride layer pattern sequentially stacked on an inner surface of the first trench, the first nitride layer pattern filling the first trench, and an upper surface of the first nitride layer pattern coplanar with an upper surface of the substrate and an upper surface of the first oxide layer pattern, as taught by Su, for the benefit of protecting the oxide layer during etching processes or cleaning operations and decrease stress forces exerted on sensitive devices during manufacturing and handling.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2013/0140680 A1) in view of Su et al. (US 10,490,556 B1) as applied above and further in view of Watatani et al. (US 2007/0181966 A1).
Regarding claim 4: Harada and Su teach the claim limitation of the semiconductor device of claim 1, on which this claim depends. 
Harada as modified by Su does not expressly teach that a ratio (D/W1) of a diameter D of the via hole to a width W1 of the first trench is within a range of 50 to 150. 
However, Harada teaches that the diameter D of the via hole is at least about 5-20 µm ([0091]).
Watatani teaches (e.g., Figs. 5A-5E, [0093]) a semiconductor device comprising a first trench ([0094]: 46), wherein a width W1 of the first trench ([0094]: 46) is about 140 nanometer (nm) or 0.140 µm ([0094]).
Therefore, the combination of Harada as modified by Watatani discloses 
a ratio (D/W1) of a diameter D of the via hole (Harada: [0091]: least about 5-20 µm) to a width W1 of the first trench (Watatani: [0094]: 140 nanometer, nm that is 0.140 µm) is within a range of 50 to 150 (D/W1 is in the range of 35 to 142).
Therefore, Harada as modified by Su and Watatani teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Regarding claim 14: Harada and Su teach the claim limitation of the semiconductor device of claim 11, on which this claim depends. 
 Harada as modified by Su does not expressly teach a ratio (D/W1) of a diameter D of the through electrode structure to a width W1 of the first trench is within a range of 50 to 150. 
However, Harada teaches that the diameter D of the via hole is at least about 5-20 µm ([0091]).
Watatani teaches (e.g., Figs. 5A-5E, [0093]) a semiconductor device comprising a first trench ([0094]: 46), wherein a width W1 of the first trench ([0094]: 46) is about 140 nanometer (nm) or 0.140 µm ([0094]).
Therefore, the combination of Harada as modified by Watatani discloses 
a ratio (D/W1) of a diameter D of the through electrode structure (Harada: [0091]: least about 5-20 µm) to a width W1 of the first trench (Watatani: [0094]: 140 nanometer, nm that is 0.140 µm) is within a range of 50 to 150 (D/W1 is in the range of 35 to 142).
Therefore, Harada as modified by Su and Watatani teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).

Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2013/0140680 A1) in view of Su et al. (US 10,490,556 B1) as applied above and further in view of Chen et al. (US 2019/0378844 A1) and Yoo et al. (US 2002/0086495 A1).
Regarding claim 8: Harada and Su teach the claim limitation of the semiconductor device of claim 1, on which this claim depends. 
Harada does not expressly teach that the device isolation structure further comprises an oxide layer pattern on the first nitride layer pattern, the oxide layer pattern filling a remaining portion of the first trench.
Chen teaches (e.g., Fig. 4) a semiconductor device comprising a device isolation structure ([0020]-[0021]: 50) comprising a first oxide layer ([0017]: 36/38) and a first nitride layer ([0022]: 40);
Chen further teaches that the device isolation structure ([0020]-[0021]: 50) further comprises an oxide layer pattern ([0019]: 42) on the first nitride layer pattern (40), 
the oxide layer pattern (42) filling a remaining portion of the first trench ([0013]: 34).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Harada as modified by Su, the device isolation structure further comprising an oxide layer pattern on the first nitride layer pattern, the oxide layer pattern filling a remaining portion of the first trench, as taught by Chen for the benefit of fine tuning the properties of the isolation structure and thus provide more control over reducing physical stress and signal interference of adjacent devices.
In addition, such a layer stack (oxide, nitride and oxide) is well-known as evidenced by Yoo et al. US 2002/0086495 A1; [0006]: since the presence of the oxide layer can generate stress due to differences in thermal expansion coefficients between silicon oxide layers, a nitride liner is often deposited between a trench sidewall oxide layer and a silicon oxide layer. Such a nitride liner has an effect of improving the refresh characteristics of N-channel MOS transistors in dynamic random access memory (DRAM) devices, for example.
In other words, it is well-known to interpose a nitride layer between oxide layers.
Furthermore, it would have been obvious to further include “an oxide layer pattern on the first nitride layer pattern, the oxide layer pattern filling a remaining portion of the first trench” because all the claimed elements (isolation structure, trench, oxide layer, nitride layer on oxide layer and a further oxide layer on the first nitride) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 9: Harada and Su teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising:
a via isolation structure in a third trench (Harada: annotated Fig. 1A; 3a_iso includes a trench) in the first surface of the substrate (Harada: top surface in the substrate 1) around the via hole (Harada: [0080]; 20).
Harada does not expressly teach that the via isolation structure including a third oxide layer pattern, a third nitride layer pattern, and a fourth oxide layer pattern sequentially stacked on an inner surface of the third trench, the fourth oxide layer pattern filling the third trench.
Chen teaches (e.g., Fig. 4) a semiconductor device comprising a via isolation structure ([0020]-[0021]: 50) comprising a third oxide layer pattern ([0017]: 36/38), a third nitride layer pattern ([0022]: 40) and a fourth oxide layer pattern ([0019]: 42) sequentially stacked on the inner surface of the third trench, the fourth oxide layer pattern filling a third trench ([0013]-[0015]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Harada as modified by Su, the via isolation structure including a third oxide layer pattern, a third nitride layer pattern, and a fourth oxide layer pattern sequentially stacked on an inner surface of the third trench, the fourth oxide layer pattern filling the third trench, as taught by Chen, for the benefit of fine tuning the properties of the isolation structure and thus providing more control over reducing physical stress and signal interference of adjacent devices.
In addition, such a layer stack (oxide, nitride and oxide) is well-known as evidenced by Yoo et al. US 2002/0086495 A1; [0006]: since the presence of the oxide layer can generate stress due to differences in thermal expansion coefficients between silicon oxide layers, a nitride liner is often deposited between a trench sidewall oxide layer and a silicon oxide layer. Such a nitride liner has an effect of improving the refresh characteristics of N-channel MOS transistors in dynamic random access memory (DRAM) devices, for example.
In other words, it is well-known to interpose a nitride layer between oxide layers.
Furthermore, it would have been obvious to further include “an oxide layer pattern on the first nitride layer pattern, the oxide layer pattern filling a remaining portion of the first trench” because all the claimed elements (isolation structure, trench, oxide layer, nitride layer on oxide layer and a further oxide layer on the first nitride) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 10: Harada, Su and Chen teach the claim limitation of the semiconductor device of claim 9, on which this claim depends.
Harada as modified by Su and Chen teaches that the first oxide layer pattern and the third oxide layer pattern include a same first insulation material, and the first nitride layer pattern and the third nitride layer pattern include a same second insulation material (Chen: [0014]-[0018]) and (Harada: [0065]-[0066]). 
Regarding claim 17: Harada and Su teach the claim limitation of the semiconductor device of claim 11, on which this claim depends, further comprising:
a third isolation structure (Harada: annotated Fig. 1A; 3a_iso, includes a trench) in a third trench in the substrate (Harada: Annotated Fig. 1A; trench of 3a_iso) around the through electrode structure (Harada: Annotated Fig. 1A; through electrode structure 9),
 the third isolation structure defining the second region (Harada: Annotated Fig. 1A), 
Harada does not expressly teach that the third isolation structure includes a third oxide layer pattern on an inner surface of the third trench, a third nitride layer pattern on the third oxide layer pattern, and a fourth oxide layer pattern on the third nitride layer pattern,  the fourth oxide layer pattern filling a remaining portion of the third trench.
Chen teaches (e.g., Fig. 4) a semiconductor device comprising a third isolation structure ([0020]-[0021]: 50) comprising a third oxide layer pattern ([0017]: 36/38), a third nitride layer pattern ([0022]: 40) and a fourth oxide layer pattern ([0019]: 42) sequentially stacked on the inner surface of the third trench, the fourth oxide layer pattern filling a third trench ([0013]-[0015]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Harada as modified by Su, the third isolation structure including a third oxide layer pattern, a third nitride layer pattern, and a fourth oxide layer pattern sequentially stacked on an inner surface of the third trench, the fourth oxide layer pattern filling the third trench, as taught by Chen, for the benefit of fine tuning the properties of the isolation structure and thus providing more control over reducing physical stress and signal interference of adjacent devices.
In addition, such a layer stack (oxide, nitride and oxide) is well-known as evidenced by Yoo et al. US 2002/0086495 A1; [0006]: since the presence of the oxide layer can generate stress due to differences in thermal expansion coefficients between silicon oxide layers, a nitride liner is often deposited between a trench sidewall oxide layer and a silicon oxide layer. Such a nitride liner has an effect of improving the refresh characteristics of N-channel MOS transistors in dynamic random access memory (DRAM) devices, for example.
In other words, it is well-known to interpose a nitride layer between oxide layers.
Furthermore, it would have been obvious to further include “an oxide layer pattern on the first nitride layer pattern, the oxide layer pattern filling a remaining portion of the first trench” because all the claimed elements (isolation structure, trench, oxide layer, nitride layer on oxide layer and a further oxide layer on the first nitride) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 18: Harada, Su and Chen teach the claim limitation of the semiconductor device of claim 17, on which this claim depends
Harada as modified by Su and Chen teaches that the first oxide layer pattern and the third oxide layer pattern include a same first insulation material, and the first nitride layer pattern and the third nitride layer pattern include a same second insulation material (Chen: [0014]-[0018]) and (Harada: [0065]-[0066]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for newly added limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826